      Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 1 of 11 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  MICHAEL McNEIL,                                       Case No.

                      Plaintiff,

                 v.
  BOARD OF TRUSTEES FOR NORTHERN
  ILLINOIS UNIVERSITY

                      Defendant.

                                                  Jury Demanded

                                        COMPLAINT

    This is a civil action brought by Michael McNeil (“Plaintiff” or “Mr. McNeil”), and against

Board of Trustees for Northern Illinois University (“Defendant” or “NIU”), for violations of his

equal right to enforce contracts, as provided in 42 U.S.C. §1981; his right to protection from

wrongful termination under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”),

42 U.S.C. §2000e et seq., and right to protection from wrongful termination under the Illinois

Human Rights Act, 775 ILCS 5/1-101 et seq. (“IHRA”). Plaintiff claims that the Defendant

wrongfully terminated him because of direct discrimination and discriminatory policies and

practices.

                                   JURISDICTION AND VENUE

1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and §1343 for all claims at

   Federal Law. This action is authorized and instituted pursuant to 42 U.S.C. §1988 for 42

   U.S.C. §1981.

2. Supplemental jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1367 for the IHRA

   claim as the claim arises from the same case or controversy as the claims under federal law.
      Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 2 of 11 PageID #:2




                                            PARTIES

3. Plaintiff Michael McNeil. is an African American male with dark skin. Mr. McNeil is a resident

   of the State of Illinois. He is an employee, hired under a collectively bargained contract, an

   employee within the meaning of Title VII and the ADEA, and a member of a protected class

   under 42 U.S.C. §1981.

4. Defendant, NIU is a public university established pursuant to 110 ILCS 680/30 et. seq. doing

   business within the jurisdiction of the Northern District of Illinois. Defendant hired Plaintiff

   under a collectively bargained agreement.

                              FACTS COMMON TO ALL COUNTS

5. Plaintiff began his employment with NIU in October 1999 as a custodian.

6. At all relevant times, Plaintiff worked pursuant to a collective bargaining agreement between

   NIU and the American Federation of State, Municipal, County Employees Local 963

   (“Collective Bargaining Agreement” or “CBA”).

7. On or about February 6, 2020 the Defendant placed Plaintiff on an unpaid leave of absence due

   to false allegations that the Plaintiff was taking breaks from work in an empty classroom at

   times that were not within authorized break periods.

8. On or about November 23, 2020 Plaintiff learned that he was discharged from employment due

   to the false allegations stated in Paragraph 8 above.

9. Upon information and belief there is no policy or rule prohibiting custodians from taking breaks

   inside unoccupied classrooms.

10. Upon information and belief there is no policy or rule that establishes when custodians can

   take an authorized break. Stating further, Section 8 of the CBA states that “[e]mployee should

   not clock out during paid break time”.



                                                2
      Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 3 of 11 PageID #:3




11. Upon information and belief Defendant did not progressively discipline the Plaintiff for

   allegedly taking breaks in improper areas or at unauthorized times as required under the

   collectively bargained agreement or NIU HR policies.

12. Upon information and belief similarly situated non-African American employees were treated

   more favorably by the Defendant as they have not been disciplined or discharged for similar

   or more egregious alleged misconduct.

13. The Defendant discriminated against the Plaintiff in terminating his employment and the stated

   reason for termination was pretextual.

14. Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

   Commission which was also cross filed with the Illinois Department of Human Rights,

   attached hereto as Exhibit A.

15. On March 25, 2021, the EEOC issued Plaintiff a Right to Sue Letter, attached hereto as Exhibit

   B.

16. On June 23, 2021, Plaintiff timely filed this action against the Defendant.

COUNT I: VIOLATION OF 42 U.S.C. § 1981 AND TITLE VII OF THE CIVIL RIGHTS
                              ACT OF 1964


17. Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

18. Defendant subjected Plaintiff to discrimination on the basis of his race.

19. Defendant subjected Plaintiff to different terms and conditions of employment which

   constitutes unlawful discrimination on the basis of race in violation of 42 U.S.C. Section 1981.

20. The effect of the conduct was to deprive Plaintiff of economic opportunities, and otherwise

   adversely affect Plaintiff’s status as an employee, because of his race.




                                                  3
      Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 4 of 11 PageID #:4




21. As a direct and proximate result of these actions, Plaintiff has suffered emotional distress,

   economic, compensatory and other consequential damages.

22. Defendant’s actions constitute willful, reckless, and malicious discrimination in violation of

   Title VII, entitling Plaintiff to punitive damages thereunder.

WHEREFORE, Plaintiff requests that this Court grant the following relief:

   (a) Award Plaintiff compensatory damages in an amount to be determined at trial;

   (b) Award Plaintiff back pay, front pay, lost wages, punitive damages, prejudgment interest,

       post-judgment interest, and costs including reasonable attorney fees and expert witness

       fees;

   (c) Reinstate Plaintiff in his position working for the Defendant;

   (d) Grant other such relief as the Court may find appropriate.

          COUNT II: VIOLATION OF THE ILLINOIS HUMAN RIGHTS ACT

   23. Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.


   24. Defendant’s actions in subjecting Plaintiff to different terms and conditions of employment

       constitutes unlawful discrimination on the basis of his race in violation Illinois Human

       Rights Act 755 ILCS 5/et seq.


   25. Defendant has willfully and wantonly disregarded Plaintiff’s rights, and its discrimination

       against Plaintiff was undertaken in bad faith.


   26. The effect of the conduct complained of herein has been to deprive Plaintiff of equal

       employment opportunities and has otherwise adversely affected her status as an employee

       because of his race.


   27. As a direct and proximate result of Defendant’s violation of IHRA, Plaintiff has been made


                                                  4
     Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 5 of 11 PageID #:5




       the victim of acts that have adversely affected his economic, psychological, and physical

       well-being.


   28. Accordingly, Defendant is liable for the damages Plaintiff has sustained as a result of

       Defendant’s unlawful discrimination.


WHEREFORE, Petitioner requests that this Court grant the following relief:

   (a) Award Plaintiff compensatory damages in an amount to be determined at trial;

   (b) Award Plaintiff back pay, front pay, lost wages, punitive damages, prejudgment interest,

       post-judgment interest, and costs including reasonable attorney fees and expert witness

       fees;

   (c) Reinstate Plaintiff in his position working for the Defendant;

   (d) Grant other such relief as the Court may find appropriate.




                                              Respectfully submitted,
                                              Golden Law

                                              /s/ Daniel W. Diamond
                                              /s/ Shanita Q. T. Straw
                                              Daniel W. Diamond
                                              Shanita Q. T. Straw
                                              Attorneys for Plaintiff

Daniel W. Diamond (6323815)
Shanita Q.T. Straw (6298398)
Golden Law
Attorney for Plaintiff
6602 Roosevelt Road
Oak Park, Illinois 60304
(708) 613-4433




                                                 5
                      Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 6 of 11 PageID #:6
                                                     Exhibit A
EEOC Form 5 (11/09)

                                                                                                                             Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
                                                                                                                             No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                   FEPA
              Statement and other information before completing this form.
                                                                                               X EEOC                        440-2021-00935
                                          ILLINOIS DEPARTMENT OF HUMAN RIGHTS                                                             and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                              Home Phone                  Year of Birth

MR. MICHAEL D MCNEIL                                                                                  (815) 754-5689
Street Address                                                         City, State and ZIP Code

1748 MOLUF STREET, DEKALB,IL 60115

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                No. Employees, Members            Phone No.

NORTHERN ILLINOIS UNIERSITY                                                                                501+                (815) 753-1774
Street Address                                                         City, State and ZIP Code

1425 W LINCOLN HWY, ALTGELD HALL 330, DEKALB, IL 60115

Name                                                                                                No. Employees, Members            Phone No.



Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                        DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                  Earliest             Latest

   X     RACE              COLOR               SEX             RELIGION             NATIONAL ORIGIN          11-23-2020              11-23-2020
             RETALIATION                 AGE         DISABILITY               GENETIC INFORMATION

                       OTHER (Specify)                                                                                       CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I was hired by Respondent on or about October 2, 1999. My job title was Custodian. During
 my employment, I have been subjected to discipline. On or about November 23, 2020, I
 learned that I was discharged. Similarly situated non-Black employees have not been
 disciplined or discharged.

 I believe that I have been discriminated against because of my race, Black, in violation of
 Title VII of the Civil Rights Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency,          NOTARY – When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT



    Digitally signed by Michael Mcneil on 11-29-2020                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                      06:36 PM EST                                                  (month, day, year)
             Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 7 of 11 PageID #:7
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1.     FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2.     AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. ROUTINE USES. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal,
state or local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title VII, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

                       NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

                                  NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against
anyone, or for a union to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an
         Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 8 of 11 PageID #:8

investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.
                   Case: 3:21-cv-50252 Document #:Exhibit
                                                   1 Filed:B06/23/21 Page 9 of 11 PageID #:9
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Michael D. McNeil                                                              From:     Chicago District Office
       1748 Moluf Street                                                                        230 S. Dearborn
       Dekalb, IL 60115                                                                         Suite 1866
                                                                                                Chicago, IL 60604


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Eric Lamb,
440-2021-00935                                  Investigator                                                          (312) 872-9677
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination
                 to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC makes
                 no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                           Julianne Bowman/dis                                                      3/25/2021
Enclosures(s)                                                                                                               (Date Issued)
                                                                  Julianne Bowman,
                                                                   District Director
cc:
           James G. Guagliardo, Esq.
           Special General Counsel
           NORTHERN ILLINOIS UNIVERSTIY
           Altgeld Hall, Suite 330
           Dekalb, IL 60115
           Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 10 of 11 PageID #:10
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case: 3:21-cv-50252 Document #: 1 Filed: 06/23/21 Page 11 of 11 PageID #:11




Enclosures(s)


cc:
